                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

BJ'S FLEET WASH, LLC,

                        Plaintiff,                                         8:17CV23

          vs.
                                                              MEMORANDUM AND ORDER
TRANSIT AUTHORITY OF THE CITY OF
OMAHA; and GOODWILL INDUSTRIES,
INC., Serving Eastern Nebraska and
Southwest Iowa a Nonprofit Organization,

                        Defendants.



      This matter is before the Court on the Motion for Summary Judgment, ECF No.

134, filed by Defendant Transit Authority of the City of Omaha (Metro), and the Motion for

Summary Judgment, ECF No. 136, filed by Defendant Goodwill Industries, Inc., Serving

Eastern Nebraska and Southwest Iowa a Nonprofit Organization, (Goodwill). For the

following reasons, the motions will be granted.

                                         BACKGROUND

      The parties, in their briefs, provided numbered paragraphs of facts with pinpoint

citations to admissible evidence in the record, in compliance with NECivR 56.11 and



      1   See NECivR 56.1(b)(1):

      The party opposing a summary judgment motion should include in its brief a concise
      response to the moving party’s statement of material facts. Each material fact in the
      response must be set forth in a separate numbered paragraph, must include pinpoint
      references to affidavits, pleadings, discovery responses, deposition testimony (by page
      and line), or other material upon which the opposing party relies, and, if applicable, must
      state the number of the paragraph in the movant’s statement of material facts that is
      disputed. Properly referenced material facts in the movant’s statement are considered
      admitted unless controverted in the opposing party’s response.
Federal Rule of Civil Procedure 56. Unless otherwise stated, the following facts are those

that appear uncontested.

      Metro is a political subdivision established under Nebraska law2 to provide public

transportation to the Omaha metropolitan area. Metro receives federal funding pursuant

to the Federal Transit Act, 49 U.S.C. § 5301 et seq. Metro is governed by a five-person

board of directors appointed by the Mayor of Omaha.

      Amy Haase is a member of Metro’s board of directors. Haase has been an equity

owner of the design and architectural firm RDG Planning & Design (RDG) since at least

2002. She works as an urban planner for RDG. She was a partner in 2012 and is

currently a principal. RDG did design work for Goodwill from 2009–14. Haase did not

provide services to Goodwill, nor did Goodwill ever request services from RDG’s urban

planning division. RDG has not provided services to Goodwill since 2014.

      Metro maintains a fleet of approximately 150 city buses and maintains covered

shelters at approximately fifty stops throughout the Omaha Metropolitan Area. Prior to

2009, Metro employees cleaned, serviced, and maintained the buses and shelters. In

2009, Metro contracted with Goodwill for the cleaning of the bus interiors and covered

shelters. After the contract expired in October 2012, Goodwill continued to perform the

work on a month-to-month basis for approximately two years.

      In 2013, Metro issued a Request for Competitive Proposals (RFCP) for the

cleaning of the city bus interiors and covered shelters (Project 08-13). Metro received




      2   Neb. Rev. Stat. § 14-1801 et seq.


                                              2
four bids for Project 08-13. Goodwill submitted a bid. Plaintiff BJ’s Fleet Wash, LLC3

(BFW), whose sole member, Rodney Johnson, is African-American submitted a bid as

well. During a board meeting on June 27, 2013, Metro staff recommended to the board

of directors that Project 08-13 be awarded to Goodwill. At that meeting, BFW and one

other bidder raised an issue with the quality of the work currently being done by Goodwill

and expressed concern that disadvantaged business entities were not given credit under

the RFCP criteria.

        BFW filed a formal pre-award protest on July 23, 2013. The protest raised two

primary complaints and requested that Goodwill be excluded from competing. First, BFW

argued that Metro and Goodwill had an organizational conflict of interest because of their

ongoing relationship. BFW claimed that because of this relationship, Goodwill set the

scope and specifications of the work which eventually came to be Project 08-13, giving

Goodwill an unfair advantage. Second, BFW argued that Metro did not follow Federal

Transit Administration regulations regarding disadvantaged business entities and small

businesses. On July 30, 2013, Metro’s Executive Director, Curt Simon, rejected BFW’s

protest.    On August 5, 2013, BFW appealed Simon’s rejection to Metro’s board of

directors. On August 20, 2013, then-chairman, Michael Young, responded to BFW’s

appeal and informed BFW that the board intended to reject all bids. On September 5,

2013, Metro’s board publicly announced that it would reject all bids for Project 08-13 and

it intended to issue a new request for proposals. Haase voted in favor of rejecting all bids.




        3  At the time of bidding for Project 08-13, Johnson was doing business as a sole proprietor under
the name of BJ’s Mobile Wash and owned a corporation called BJ’s Unlimited Enterprises, Inc. However,
it is uncontested that the entity is now BJ’s Fleet Wash, LLC.


                                                    3
      On April 13, 2015, Metro issued an invitation to bid for cleaning services of its

transit centers and bus stop shelters (Project 03-15). Two bids were received for Project

03-15—one from BFW and one from Goodwill. On May 28, 2015, Metro’s board awarded

BFW the contract for Project 03-15. Haase voted in favor of the award.

      On May 29, 2015, Metro issued an RFP for the cleaning of the transit fleet interiors

(Project 08-15). This bid was to be a two-step process. The first step was to be an

unpriced bid in order to determine whether a bidder was considered a “responsible

bidder.” Whether the bidder was responsible was determined by the bidder’s technical

proposal, past performance, reputation, financial capabilities, and other criteria. Metro

then would allow bidders it considered qualified to submit a priced technical bid.

      Metro received two first-step bids for Project 08-15—one from BFW and one from

Goodwill. These bids were reviewed by an evaluation committee composed of three

internal representatives: one member from Metro’s marketing department, one from its

maintenance department, and one from its custodial department; and two external

representatives: one from the University of Nebraska Omaha, and one from the Omaha-

Council Bluffs Metropolitan Area Planning Agency. The evaluators graded the bids on

four weighted criteria: 1) experience and qualifications of the offeror firm and staff to

perform the tasks (35%); 2) adequacy of proposed project management and resources

to be utilized (25%); 3) adequacy of character, reputation, judgment, and past

performance—including references (20%); and 4) adequacy of financial resources and

capability of the offeror to fully implement and perform the work (20%). ECF No. 135-20.

The evaluation committee determined that BFW was not a qualified bidder—each

evaluator citing concern for BFW’s financial resources. ECF Nos. 135-14, 135-15, 135-



                                            4
16, 135-17, 135-18. On July 2, 2015, Metro asked its independent auditor, Hayes &

Associates, LLC (Hayes), to perform an independent evaluation of BFW. Hayes informed

Metro that it was concerned that BFW lacked financial wherewithal and did not have

enough infrastructure, resources, and cash flow to handle the contract. ECF No. 135-

19.4

        Metro determined that BFW was not qualified to advance to the second step of the

bidding process. Metro informed Johnson of BFW’s rejection on July 2, 2015. BFW

appealed the rejection to Simon on July 7, 2015. On July 8, 2015, Simon denied the

appeal. On July 12, 2015, Johnson emailed Simon and other Metro staff withdrawing

“any and all complaints or protest[s]” because he “realize[d] that [Project 08-15] may [have

been] too big of a bite for [his] company to chew . . . .” ECF No. 135-21. Metro’s board

of directors awarded Project 08-15 to Goodwill on July 23, 2015. Haase voted in favor of

the award.

        On January 25, 2017, BFW and Johnson “individually and in his official capacity”

brought a lawsuit against Metro, Goodwill, Haase, and Joseph Lang—a board member

for Goodwill and equity owner of RDG. Compl., ECF No. 1. On May 12, 2017, BFW and

Johnson filed a fourteen-count Amended Complaint against the same defendants. First

Am. Compl., ECF No. 24. On May 22, 2017, Haase and Metro filed a Motion to Dismiss,

ECF No. 25, and on May 26, 2017, Lang and Goodwill filed a Motion to Dismiss, ECF No.

32.    The Court granted Haase and Metro’s Motion and partially granted Lang and

Goodwill’s Motion. Mem. & Order, ECF No. 48. The Court dismissed ten counts of the



        4  The final weighted scores for the first-step bids were as follows: BFW, 6.8; Goodwill, 9.5. In the
area of financial adequacy, BFW scored a 3.6.


                                                     5
Amended Complaint, dismissed Haase and Lang as defendants, and dismissed all claims

brought by Johnson “individually and in his official capacity.” Mem. & Order, ECF No. 48.

On April 6, 2018, BFW filed a Second Amended Complaint (SAC)5 in conformity with the

Court’s prior Order. SAC, ECF No. 80. On August 7, 2019, Metro filed a Motion for

Summary Judgment, ECF No. 134, and Goodwill filed a Motion for Summary Judgment,

ECF No. 136. Both Defendants seek dismissal of the remaining claims.

                                  STANDARD OF REVIEW

       “Summary judgment is appropriate when the evidence, viewed in the light most

favorable to the nonmoving party, presents no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Garrison v. ConAgra Foods

Packaged Foods, LLC, 833 F.3d 881, 884 (8th Cir. 2016) (citing Fed. R. Civ. P. 56(c)).

“Summary judgment is not disfavored and is designed for every action.” Briscoe v. Cty.

of St. Louis, 690 F.3d 1004, 1011 n.2 (8th Cir. 2012) (quoting Torgerson v. City of

Rochester, 643 F.3d 1031, 1043 (8th Cir. 2011) (en banc)). In reviewing a motion for

summary judgment, the Court will view “the record in the light most favorable to the

nonmoving party . . . drawing all reasonable inferences in that party’s favor.” Whitney v.

Guys, Inc., 826 F.3d 1074, 1076 (8th Cir. 2016) (citing Hitt v. Harsco Corp., 356 F.3d 920,

923–24 (8th Cir. 2004)). Where the nonmoving party will bear the burden of proof at trial

on a dispositive issue, “Rule 56(e) permits a proper summary judgment motion to be

opposed by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere

pleadings themselves.” Se. Mo. Hosp. v. C.R. Bard, Inc., 642 F.3d 608, 618 (8th Cir.



       5 The current Complaint is captioned “Amended Complaint for Declaratory Judgment, Damages,
and Attorney Fees,” but the Court will refer to it as the SAC.


                                               6
2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). The moving party

need not produce evidence showing “the absence of a genuine issue of material fact.”

Johnson v. Wheeling Mach. Prods., 779 F.3d 514, 517 (8th Cir. 2015) (quoting Celotex,

477 U.S. at 325). Instead, “the burden on the moving party may be discharged by

‘showing’ . . . that there is an absence of evidence to support the nonmoving party’s case.”

St. Jude Med., Inc. v. Lifecare Int’l, Inc., 250 F.3d 587, 596 (8th Cir. 2001) (quoting

Celotex, 477 U.S. at 325).

       In response to the moving party’s showing, the nonmoving party’s burden is to

produce “specific facts sufficient to raise a genuine issue for trial.” Haggenmiller v. ABM

Parking Servs., Inc., 837 F.3d 879, 884 (8th Cir. 2016) (quoting Gibson v. Am. Greetings

Corp., 670 F.3d 844, 853 (8th Cir. 2012)). The nonmoving party “must do more than

simply show that there is some metaphysical doubt as to the material facts, and must

come forward with specific facts showing that there is a genuine issue for trial.” Wagner

v. Gallup, Inc., 788 F.3d 877, 882 (8th Cir. 2015) (quoting Torgerson, 643 F.3d at 1042).

“[T]here must be more than the mere existence of some alleged factual dispute” between

the parties in order to overcome summary judgment. Dick v. Dickinson State Univ., 826

F.3d 1054, 1061 (8th Cir. 2016) (quoting Vacca v. Viacom Broad. of Mo., Inc., 875 F.2d

1337, 1339 (8th Cir. 1989)).

       In other words, in deciding “a motion for summary judgment, facts must be viewed

in the light most favorable to the nonmoving party only if there is a genuine dispute as to

those facts.” Wagner, 788 F.3d at 882 (quoting Torgerson, 643 F.3d at 1042). Otherwise,

where the Court finds that “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party,” there is no “genuine issue of material fact” for trial



                                              7
and summary judgment is appropriate. Whitney, 826 F.3d at 1076 (quoting Grage v. N.

States Power Co.-Minn., 813 F.3d 1051, 1052 (8th Cir. 2015)).

                                               DISCUSSION

         BFW’s SAC contains four counts. In Count I, BFW asserts that a member of

Metro’s board of directors, Haase, had a prohibited conflict of interest with Goodwill in

violation of state law. Goodwill remains a party to this case “unless and until BFW’s

conflict-of-interest claim has been dismissed with prejudice” pursuant to the Court’s

previous Memorandum and Order, ECF No. 48. Counts II and III allege that Metro

discriminated against BFW on the basis of race in violation of several federal statutes.

Count IV alleges that Metro retaliated against BFW in violation of its First Amendment

rights to free speech and petition.

I.      Violation of Neb. Rev. Stat. § 14-18166

        Count I of the SAC alleges Haase and Metro had an indirect conflict of interest with

Goodwill in violation of Neb. Rev. Stat. § 14-1816. Metro argues that BFW does not have

standing as a taxpayer to bring such a claim and that the text of section 14-1816 does

not prohibit indirect conflicts. BFW does assert taxpayer standing and, assuming for

purposes of this motion that section 14-1816 does prohibit indirect conflicts of interest,

BFW fails to show evidence from which a reasonable jury could find that Haase had a

conflict of interest. Defendants are entitled to summary judgment and Count I will be

dismissed, with prejudice.

        A. Standing



        6Count I alleges a violation of Neb. Rev. Stat. § 73-101 and § 14-1816. The Court previously
dismissed the claim as it relied on § 73-101 and will limit its discussion to the alleged violation of § 14-1816.


                                                       8
       In Nebraska, “[a] resident taxpayer, without showing any interest or injury peculiar

to itself, may bring an action to enjoin the illegal expenditure of public funds raised for

governmental purposes.” Chambers v. Lautenbaugh, 644 N.W.2d 540, 548 (Neb. 2002)

(citing Fitzke v. City of Hastings, 582 N.W.2d 301, 308 (Neb. 1998)). To assert this

standing, “a resident taxpayer must also allege a demand made upon the municipal or

public corporation and that the demand was refused, or facts which show that such a

demand would be useless.” Id. (citing Fitzke, 582 N.W.2d at 308).

       Metro is funded in part by local property taxes through the City of Omaha and

Douglas County.       Neb. Rev. Stat. §§ 14-1805(17), 14-1821, 77-3443, 77-3444.

According to Johnson, BFW is headquartered in Omaha and pays annual property taxes

on its equipment. Johnson Aff. ¶ 6, ECF No. 151-2. Although BFW does not own real

estate, it does appear to own depreciable tangible personal property—equipment—which

is subject to property taxes. 350 Neb. Admin. Code § 20-001.02; Pl.’s Ex. 17 16, ECF

No. 154-2. Therefore, BFW is a resident taxpayer.

       To properly assert taxpayer standing, BFW must allege that it made a demand

upon Metro or show that such a demand would be useless. BFW did not allege that it

made a demand of Metro regarding the alleged conflict of interest, therefore, BFW cannot

assert standing unless it can show that making such a demand would have been useless.

       The Nebraska Supreme Court has noted that if the public entity appears as a

defendant and resists the plaintiff’s claims, this is evidence that the demand would have

been useless. See Darnell v. City of Broken Bow, 299 N.W. 274, 287 (Neb. 1941) (“[T]he

fact that the defendant city appeared and answered, and is resisting plaintiff, establishe[s]

as a fact that the making of a demand . . . would have been an idle ceremony.” (citing



                                             9
Taxpayers League of Wayne Cty. v. Wightman, 296 N.W. 886 (Neb. 1941))). However,

since Darnell, the Nebraska Supreme Court has established a presumption that “[p]ublic

officers are always . . . ready and willing to perform their duty;” therefore, a demand is

presumed not to be useless, even if the public entity is a defendant in the case. Lake v.

Piper, Jaffray & Hopwood, Inc., 324 N.W.2d 660, 663 (Neb. 1982) (quoting Reiter v.

Wallgren, 184 P.2d 571, 573 (Wash. 1947)). In order to rebut this presumption, a plaintiff

must show that the public entity has “done something wrong, that it was pointed out to

[the public entity], and that it would have rejected this demand.” Id.

       BFW does so here. Although it does not allege that it made an official demand

upon Metro, it does provide evidence that such a demand would be useless. BFW shows

that it made its objections known to Metro’s chairman, Michael Young. BFW’s counsel

contacted Young and informed him that BFW believed Haase had a conflict of interest,

that the contract must be rescinded and rebid, and that Haase must abstain from voting.

Young Dep. 115:13–116:9; 147:10–150:24, ECF No. 151-3. Young informed the rest of

the board of BFW’s objections. Young Dep. 115:13–21, ECF No. 115-3. That evidence,

along with Metro’s current position as a defendant resisting BFW, establishes that it would

have been useless for BFW to make a demand prior to bringing this action. See Fitzke,

582 N.W.2d at 308 (finding that although the plaintiff did not allege that it made a demand

upon the public defendants, evidence that the defendants took action over the plaintiff’s

objections sufficed to show that such a demand would be useless). BFW has shown that

making a demand of Metro would have been useless. Therefore, BFW has properly

asserted taxpayer standing to challenge the contract.

       B. Conflict of Interest



                                            10
       BFW argues that Haase had a conflict of interest with Goodwill at the time she

voted to award Project 08-15 to Goodwill because she is an equity owner of RDG. RDG

has provided services for Goodwill in the past, and BFW argues that Haase stood to

benefit financially by awarding a contract to a possible future client. BFW claims that

Haase has a prohibited financial interest in providing Goodwill with business so that

Goodwill might have the financial resources to build more retail locations in the future and

the incentive to hire RDG in order to return the favor to Haase. This, BFW argues, is an

improper financial interest because Haase, as an equity owner of RDG, would receive

financial compensation from such a project.

       A plaintiff alleging a contract is void due to a conflict of interest “must introduce

evidence to show by a preponderance that a prohibited interest existed at the time the

[contract] was executed.” Jeffrey Lake Dev., Inc. v. Cent. Neb. Pub. Power & Irrigation

Dist., 633 N.W.2d 102,111 (Neb. 2001). Conflict of interest statutes such as section 14-

1816 are “declaratory of the common law, and of public policy, which declare that such

contracts [entered into despite a conflict of interest] are void.” Davy v. Sch. Dist. of

Columbus, 222 N.W.2d 562, 564 (Neb. 1974) (quoting Arthur v. Trindel, 96 N.W.2d 208,

215 (Neb. 1959)). Under these statutes, an indirect conflict of interest “depends on a

showing that a potential for a conflict of interest exists.” Jeffrey Lake, 633 N.W.2d at 110

(citing Wyzykowski v. Rizas, 626 A.2d 406, 413 (N.J. 1993) (“An actual conflict of interest

is not the decisive factor, nor is whether the public servant succumbs to the temptation,

but rather whether there is a potential for conflict.”); Delta Electric Constr. Co. v. City of

San Antonio, 437 S.W.2d 602, 609 (Tex. Civ. App. 1969) (“[I]f there is a potential conflict,

the contract is invalid.”); Griggs v. Princeton Borough, 162 A.2d 862, 869 (N.J. 1960) (“[I]t



                                             11
is the existence of such interests which is decisive, not whether they were actually

influential.”)). The existence of a conflict of interest is a question of fact. Id. (citing Copple

v. City of Lincoln, 274 N.W.2d 520 (Neb. 1979)). For Defendants to be entitled to

summary judgment, there must be no evidence in the record from which a reasonable

jury could find an indirect conflict of interest existed at the time the contract was executed.

        The parties dispute the application of Copple and Jeffrey Lake7 to the present facts.

In Copple, the City of Lincoln and Lancaster County were considering several rezoning

plans to establish a shopping center. Copple, 274 N.W.2d at 522. There were two plans

pending: one that included the plaintiff’s land and one that included land owned by a

partnership of which a city councilmember (Cook) was a partner. Id. The City Planning

Commission submitted the latter comprehensive development plan to the Lincoln City

Council and Lancaster County Board of Commissioners. Id. The City Council and County

Board independently approved of the plan. Id. The plaintiff challenged the validity of the

City Council’s vote, alleging that Cook had a conflict of interest. Id. The Nebraska

Supreme Court ultimately agreed with the findings of the district court that “Cook’s

participation was minimal and . . . his interest was not an immediate and direct pecuniary

interest. Under these facts and circumstances we find that Cook’s conflict of interest, if

any, was not sufficient to disqualify his vote . . . .” Id. at 528.




        7   Both Copple and Jeffrey Lake applied prohibitions against direct and indirect conflicts of interest.
See Jeffrey Lake, 633 N.W.2d at 110 (“No member of the board of directors shall be interested, directly or
indirectly, in any contract to which the district . . . is a party . . . .” (quoting Neb. Rev. Stat. § 70-642.02));
Copple, 274 N.W.2d at 525 (“If any councilman . . . has a significant financial interest, direct or
indirect, . . . in any action of the city government relating to the public or private development of land . . . he
shall declare that interest and shall refrain from voting upon or otherwise participating in . . . the action in
which he has a financial interest.” (quoting Lincoln Mun. Code § 2.08.010 (1959))).


                                                       12
       In Jeffrey Lake, two private entities, Jeffrey Lake Development, Inc. (Jeffrey Lake)

and Midway Wildlife and Recreation Club (Midway), held leases from the Central

Nebraska Public Power and Irrigation District (Central). Jeffrey Lake, 633 N.W.2d at 516–

17. Central sought to change the terms of the leases unilaterally to begin charging rent

from the sublessees. Id. at 517. Central also sought to terminate the leases if the parties

did not agree to the modification. Id. at 518. Jeffrey Lake and Midway brought an action

against Central to enforce their rights; Central cross-claimed that the lease with Jeffrey

Lake was invalid due to a conflict of interest of one of Central’s directors. Id. Central

argued that there was a conflict of interest because at the time the initial lease between

Central and Jeffrey Lake was executed, a member of Central’s board of directors

(Hargleroad) was subleasing a lot from Jeffrey Lake. Id. at 524. The Nebraska Supreme

Court found no conflict of interest because the evidence only showed that “Hargleroad

was simultaneously a member of Central’s board of directors and a sublessee of [Jeffrey

Lake’s].” Id. at 525. Importantly, “Central [did] not show[] what powers Hargleroad had

as a director that would give him the ability to influence the terms of a sublease between

[Jeffrey Lake] and a sublessee.” Id.

       Here, as in Copple and Jeffrey Lake, the question is whether Haase had an indirect

conflict of interest in the contract. In both cases, the court found there was no prohibited

interest because the asserted interest was too attenuated, and the purportedly conflicted

party did not have the means to (or did not) assert control over the process. Here, the

relationship between Haase and Goodwill is even more attenuated. In Copple and Jeffrey

Lake, the interested parties owned or subleased the land at issue. The official actions

taken by the city of Lincoln and Central had the potential to increase the value of these



                                            13
interests in land. But the mere potential of a future increase in value was not enough for

the court to find even an indirect conflict of interest. Here, at the time of contracting, RDG

did not have a relationship with Goodwill, nor was it bidding for work or otherwise trying

to gain business from Goodwill. Further, BFW does not point to any evidence showing

that Haase had the ability to influence the bidding process. The record shows that

Haase’s involvement in the bidding process was limited to her vote to reject all bids for

Project 08-13 and her votes to award Project 03-15 to BFW and Project 08-15 to Goodwill

upon recommendation of Metro’s staff. For these reasons, BFW has failed to show that

there is evidence in the record from which a reasonable jury could find an indirect conflict

of interest existed at the time the contract was executed. Defendants are therefore

entitled to summary judgment, and Count I of the SAC will be dismissed, with prejudice.

II.     Discrimination on the Basis of Race in Violation of 42 U.S.C. § 19818 and Title
        VI

        Counts II and III of the SAC allege discrimination on the basis of race in violation

of 42 U.S.C. § 1981 and Title VI, 42 U.S.C. § 2000d. Section 1981 protects the rights of

citizens to make and enforce contracts. Title VI protects citizens against discrimination

by any program or activity receiving federal funding. In the Eighth Circuit, courts analyze

violations of § 1981 and Title VI through the framework established by the Supreme Court

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Beasley v. Warren

Unilube, Inc., 933 F.3d 932, 937 (8th Cir. 2019) (applying McDonnell Douglas framework

to a § 1981 claim); Freeman v. Fahey, 374 F.3d 663, 666 (8th Cir. 2004) (applying



        8 The Court construes the § 1981 claim as having been properly brought under § 1983. See

Lockridge v. Bd. of Trs. of Univ. of Ark., 315 F.3d 1005, 1007 (8th Cir. 2003) (holding § 1981 claims against
state actors must be brought under § 1983, and liberally construing the complaint as asserting a § 1981
claim under § 1983).


                                                    14
McDonnell Douglas framework to a Title VI claim).           Under the McDonnell Douglas

framework, a plaintiff must first make a prima facie showing of discrimination. Shirrell v.

St. Francis Med. Ctr., 793 F.3d 881, 887 (8th Cir. 2015) (citing Putman v. Unity Health

Sys., 348 F.3d 732, 735 (8th Cir. 2003)). If the plaintiff satisfies this burden, the defendant

must produce evidence of a legitimate, non-discriminatory reason for the challenged

action. Id. (citing Putman, 348 F.3d at 735). If the defendant makes such a showing, the

plaintiff then must prove that the defendant’s reasoning is a pretext for unlawful

discrimination. Id. (citing Putman, 348 F.3d at 735).

       To establish a prima facie case “a plaintiff must show: ‘(1) membership in a

protected class, (2) discriminatory intent on the part of the defendant, (3) engagement in

a protected activity, and (4) interference with that activity by the defendant.’” Combs v.

Cordish Companies, Inc., 862 F.3d 671, 681 (8th Cir. 2017) (quoting Gregory v. Dillard’s,

Inc., 565 F.3d 464, 469 (8th Cir. 2009) (en banc)). The plaintiff may show the defendant’s

discriminatory intent by showing that the defendant treated the plaintiff differently from

similarly situated nonmembers of the protected class. Harris v. Hays, 452 F.3d 714, 718

(8th Cir. 2006) (citing Turner v. Gonzales, 421 F.3d 688, 694 (8th Cir. 2005)); see also

Combs, 862 F.3d at 681 (“Intentional race discrimination may be proven by either direct

or circumstantial evidence.”) (citing Putman v. Unity Health Sys., 348 F.3d 732, 734 (8th

Cir. 2003)).

       To establish a prima facie case of discrimination, BFW must show that it was

engaging in a protected activity and that Metro interfered with BFW’s protected activity

because of BFW’s membership in a protected class. See Combs, 862 F.3d at 681. The

parties agree that BFW is a member of a protected class because BFW’s sole owner is



                                              15
African-American.9         BFW was actively seeking to contract with Metro, which is

undoubtedly a protected activity. Gregory, 565 F.3d at 470.10 The unlawful interference

element requires a plaintiff to show that the defendant “thwarted” or “block[ed] the creation

of a contractual relationship.” Withers v. Dick’s Sporting Goods, Inc., 636 F.3d 958, 965

(8th Cir. 2011) (internal quotations omitted). Metro blocked BFW’s ability to engage in

protected activity when it denied BFW the opportunity to submit a priced bid for Project

08-15. Therefore, in order to establish a prima facie claim, BFW must show that Metro

did not allow BFW to bid because of BFW’s membership in a protected class.

        Discriminatory intent may be shown by direct or circumstantial evidence. Combs,

862 F.3d at 681. Although the Eighth Circuit has not modified the McDonnell Douglas

standard for public bidding cases, the modifications adopted by the First and Eleventh

Circuits are instructive.        In the First Circuit, a public bidder may prove intentional

discrimination by showing that,

        (i) [it] is a minority-owned firm; (ii) [its] bid met the specifications required of
        those competing for the contract; (iii) [its] bid was significantly more
        advantageous to the [public entity] than the bid actually awarded, whether
        in terms of price or some other relevant factor; and (iv) the [public entity]
        selected another contractor.

T&S Serv. Assocs., Inc. v. Crenson, 666 F.2d 722, 725 (1st Cir. 1981). The Eleventh

Circuit’s modification is similar. It states that a public bidder establishes a prima facie



        9 Although the Eighth Circuit and Supreme Court have not held that a corporate entity may possess
a racial identity, the Eighth Circuit has stated that such entities may have standing to assert racial
discrimination claims. See Oti Kaga, Inc. v. S.D. Hous. Dev. Auth., 342 F.3d 871, 880–82 (8th Cir. 2003).

         10 Metro seems to dispute this, saying that Gregory’s “requirements that plaintiff ‘actively sought to

enter into a contract’ and was ‘thwarted’ by the defendant is [sic] clearly inappropriate in the context of
public bidding.” Def.’s Reply Br. 23, ECF No. 171. While this may be a reference to the retail nature of
Gregory in contrast to the public bidding nature of this case, it is clear that BFW was actively seeking to
contract with Metro through the public bidding process. Section 1981 protects this activity.


                                                     16
claim by showing that it “is a member of a minority group, that [it] submitted an application

or bid which met the requirements for an available contract, that the application or bid

was ultimately rejected, and that the contract was eventually given to an individual [or

entity] who is not a member of a protected class.” Brown v. Am. Honda Motor Co., 939

F.2d 946, 949 (11th Cir. 1991) (citing Patterson v. McLean Credit Union, 491 U.S. 164,

187 (1989)). Therefore, a plaintiff may show intent in a public bidding case by showing

that a minority plaintiff was not awarded a contract that it met the requirements for, and

that the recipient of the contract was not a member of a protected class.

       BFW argues that it met the requirements for Project 08-15, but Metro awarded the

contract to Goodwill, which BFW argues is not a member of a protected class. See ECF

No. 158-2. It does not appear that BFW met the requirements, however. Although Metro

did not set a minimum standard for first-step bids, nor did it state that any single criterion

was dispositive, the RFP for Project 08-15 stated that “only those bidders whose unpriced

Proposals [were] determined to be acceptable during the first phase will have their priced

bids requested and considered.”        ECF No. 80-3.       The evaluation committee was

unanimously concerned by the state of BFW’s finances. By Johnson’s own admissions

BFW was not financially able to handle the project. Johnson admitted in his email to

Metro that “this project may [have been] too big of a bite for [his] company to chew.” ECF

No. 135-21. Johnson went on to say that he wholeheartedly believed that the review

committee had his best interests in mind and gave him honest advice. ECF No. 135-21.

Therefore, BFW was not a qualified bidder and fails to establish a prima facie case of

discrimination under the McDonnell Douglas standard.




                                             17
       Even assuming BFW established a prima facie case, it cannot show that Metro’s

legitimate, non-discriminatory reasons for not awarding the contract to BFW were

pretextual. It is not enough for BFW to show that the Metro’s explanations are simply

false in some way, it must show that they are “pretext for unlawful discrimination . . . .”

Strate v. Midwest Bankcentre, Inc., 398 F.3d 1011, 1017 (8th Cir. 2005) (emphasis in

original). Metro argues that each step it took was intended to procure the best option for

Metro and provide fairness and clarity to the bidders. Metro further argues that it was

important to determine the qualifications of bidders before allowing them to provide a

priced bid because the price alone would not be determinative in awarding the contract.

Finally, Metro argues that BFW was not selected because the evaluation committee

determined BFW was unfit to proceed based on the committee’s review of BFW’s financial

statements and an independent audit done by Hayes.

       BFW argues that these legitimate, nondiscriminatory reasons are pretext because

Metro wanted to award the work to Goodwill. BFW takes issue with every step of the

process, and each of its arguments revolves around an asserted favoritism by Metro

toward Goodwill. First, BFW argues that by combining the fleet interior washing with the

covered shelter washing in Project 08-13, Metro intended to award both to Goodwill.

Next, BFW argues that Metro showed favoritism to Goodwill by rejecting all bids for

Project 08-13, because it was aware that Goodwill would continue on a month-by-month

basis providing these services. BFW also argues that Metro inflated the cost estimate of

the project to mislead reviewers as to the financial requirements of Project 08-15 to assist

Goodwill in getting the project. Even if all BFW’s allegations were true, they only show

that Metro’s explanations are pretext for favoritism to Goodwill—not unlawful



                                            18
discrimination. See Strate, 398 F.3d at 1017. Therefore, Metro will be granted summary

judgment and Counts II and III of the SAC will be dismissed.

III.    Retaliation Against Protected Activities

        Count IV of the SAC alleges that Metro retaliated against BFW for protesting

Project 08-13 in violation of the First Amendment.11                      BFW may not bring a First

Amendment retaliation claim under Supreme Court and Eighth Circuit precedent. The

Supreme Court extended the First Amendment retaliation cause of action for government

employees to include government contractors with a pre-existing commercial relationship

with the government in Board of County Commissioners v. Umbehr, 518 U.S. 668 (1996),

and to regular providers of services in Umbehr’s companion case, O’Hare Truck Service,

Inc. v. City of Northlake, 518 U.S. 712 (1996). Thus the “threshold issue is whether [the

plaintiff] had either a pre-existing commercial relationship with the city, or was a regular

provider of services to it.” Heritage Constructors, Inc. v. City of Greenwood, 545 F.3d

599, 601 (8th Cir. 2008). More specifically, the contract at issue must be the subject of

the pre-existing relationship. See Umbehr, 518 U.S. at 685 (“Because Umbehr’s suit

concerns the termination of a pre-existing commercial relationship with the government,

we need not address the possibility of suits by bidders or applicants for new government

contracts who cannot rely on such a relationship.”); compare McClintock v. Eichelberger,

169 F.3d 812 (3d Cir. 1999) (affirming the district court’s dismissal because the plaintiff

did not have a pre-existing commercial relationship with the government), with Oscar




        11  Count IV of the SAC mentions Title VI and “related statutes,” but does not allege such a retaliation
claim, nor does BFW argue a retaliation claim under Title VI in its brief. To the extent that such a claim is
alleged, it is dismissed, with prejudice.

                                                      19
Renda Contracting, Inc. v. City of Lubbock, 463 F.3d 378, 380 (5th Cir. 2006) (“[T]he

absence of a prior relationship would not preclude the contractor’s claim.”).

      Although BFW was later awarded Project 03-15, it does not assert that Metro

terminated a pre-existing commercial relationship. In fact, a commercial relationship did

not exist until almost two years after BFW petitioned Metro regarding Project 08-13.

Therefore, BFW cannot bring a First Amendment retaliation claim against Metro. Metro

will be granted summary judgment, and Count IV of the SAC will be dismissed, with

prejudice.

Accordingly,

      IT IS ORDERED:

      1. Defendant Transit Authority of the City of Omaha’s Motion for Summary

             Judgment, ECF No. 134, is granted;

      2. Defendant Goodwill Industries, Inc.’s Motion for Summary Judgment, ECF No.

             136, is granted;

      3. This action is dismissed, with prejudice; and

      4. A separate judgment will be entered.



      Dated this 20th day of November, 2019.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                            20
